Citation Nr: 0806040	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ulnar 
nerve compression, ulnar neuropathy, as secondary to the 
service-connected left shoulder disability.

3.  Entitlement to an increased rating for residuals, 
dislocation, left shoulder, with arthritic changes, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for tinnitus and denied 
a rating in excess of 20 percent for residuals, dislocation, 
left shoulder, with arthritic changes.  This matter further 
comes before the Board from an April 2005 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to secondary 
service connection for left ulnar compression/ulnar 
neuropathy (as secondary to the service-connected left 
shoulder disability).  

The Board notes that in the subsequent statement of the case 
issued in October 2005 and in supplemental statements of the 
case issued in December 2005 and January 2007, the RO 
considered the issue as entitlement to service connection for 
left ulnar compression/ulnar neuropathy, and after 
considering the merits of the claim, the RO denied service 
connection therefore.  However, before the Board may reopen a 
previously denied claim, we must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  If the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Thus, the Board must 
first address whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108.  The record reflects that the 
RO issued a rating decision dated in June 2006 which denied 
service connection for left ulnar nerve compression, ulnar 
neuropathy, as secondary to the service-connected left 
shoulder, and that the RO indicated that the issue of service 
connection for left ulnar nerve compression, ulnar neuropathy 
on a direct basis "was currently under appeal and may not be 
addressed in this rating".  The Board notes, however, that 
the veteran has consistently contended that he has a left 
ulnar nerve disorder that is related to his service-connected 
left shoulder disability.  Although there may have been 
reference made to his left ulnar nerve disorder being related 
to a left shoulder injury in service, this appears to be 
another way of stating his claim for secondary service 
connection.  Thus, the Board will consider the issue on 
appeal as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for left ulnar nerve compression/ulnar neuropathy, 
as secondary to the service-connected left shoulder 
disability.  The Board also notes that in March 2007, the 
veteran and his wife testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service.

2.  By February 2000 decision, the Board denied entitlement 
to service connection for left ulnar nerve compression as 
secondary to the service-connected left shoulder disability, 
essentially based upon a finding that the preponderance of 
the medical evidence of record did not support an etiological 
relationship between the service-connected left shoulder 
disability and a left ulnar nerve disorder.  The veteran did 
not appeal the February 2000 Board decision and it became 
final.

3.  Evidence received subsequent to the final February 2000 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for 
secondary service connection for ulnar nerve compression, 
ulnar neuropathy.

4.  The veteran can raise his left arm to at least shoulder 
level, and there is no significant swelling, deformity, 
atrophy or muscle wasting of the left shoulder.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  New and material evidence has not been submitted since 
the final February 2000 Board decision, and, thus, the claim 
for service connection for ulnar nerve compression, ulnar 
neuropathy, as secondary to the service-connected left 
shoulder disability, is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); § 3.156 (2007).

3.  The criteria for a rating in excess of 20 percent for 
residuals, dislocation, left shoulder, with arthritic 
changes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 
5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In June 2004 and February 2005 the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  38 C.F.R. 
§ 3.159(b)(1).

Although the notice provided pertaining to the evidence 
necessary to substantiate the claim may not have been in full 
compliance with the recent decisions in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (regarding claims to reopen) and Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008) (regarding increased compensation claims), the veteran 
was not prejudiced by any lack of full compliance.  The Board 
finds that any notice error did not affect the essential 
fairness of the adjudication.  Notably, the veteran and his 
representative have shown through his asserted contentions 
that he has actual knowledge of what must be shown to reopen 
the previously denied claim of secondary service connection 
and to establish entitlement to an increased rating.  
Specifically, the veteran and his representative presented 
arguments at the February 2005 and March 2007 hearings 
regarding the veteran's theories of entitlement.  Such 
argument shows that the veteran and his representative had 
actual knowledge of the evidence necessary to substantiate 
his specific claims.  See Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).    
 
In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of the Dingess precedent in a letter dated in March 
2006.  Additionally, since the claims herein are being 
denied, such matters are moot.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence and provided the veteran VA 
examinations in connection with the claims.  The veteran has 
not identified any additional evidence pertinent to the 
claims.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

The veteran and his wife contend that in October 2005, when 
an official at the RO provided them copies of VA medical 
records dated in November 1989, they were provided with 
documents that did not exist previously and documents that 
were falsified.  The documents in question are several pages 
of a VA discharge summary dated in November 1989.  The Board 
notes that a copy of this multi-page VA discharge summary has 
been of record since March 1996, and that the document copies 
submitted by the veteran and his wife subsequent to October 
2005 are the same as the copies that were of record since 
March 1996.  Thus, the Board will consider the November 1989 
VA discharge summary "as is", as there does not appear to 
be any discrepancies between the various copies that are of 
record. 

II. Factual Background

Service medical records are negative for any complaints or 
findings of tinnitus.  In May 1980, the veteran fell on his 
left shoulder while playing basketball.  X-ray films showed a 
Grade III left acromioclavicular (AC) separation.  There was 
left AC joint tenderness.  Motor and sensory examination of 
the hand was within normal limits.  He was to be put in a 
splint for six weeks.  Follow-up treatment was required, and 
when the veteran was seen in July 1980, shortly before he 
left the service, slight swelling of the AC joint was still 
present.

The veteran's DD Form 214 showed that his MOS (military 
occupational specialty) was as a jet engine mechanic during 
service.

On VA examination in November 1980, the veteran retained full 
range of left shoulder motion, and there was good power and 
no clinical evidence of left shoulder instability.  There was 
mild offset at the left AC joint.  X-ray films showed mild 
left AC separation, but weighted arm films showed no 
instability.  The diagnoses were chronic left shoulder pain 
since AC separation and mild AC separation, left.  

A VA medical certificate dated in January 1981 showed that 
the veteran was seen for a chief complaint of his left 
shoulder hurting all the way down the arm, causing numbness.  

On VA examination in May 1982, the veteran reported recurrent 
dislocations of his left shoulder and severe pain.  The 
diagnoses were residuals of dislocation of the left shoulder 
with arthritic changes and residuals of an incompetent, 
painful left shoulder.  

A May 1985 VA medical certificate shows that the veteran 
complained of a burning pain across his neck to both 
shoulders, that was worse on the left side, with some 
numbness in the left hand since January 1985.  

A January 1988 private progress note by Dr. P.M.O. showed 
that the veteran continued to have discomfort in his 
shoulder, not relieved by Feldene, and that he still had some 
intermittent tingling in the fourth and fifth fingers.  

The veteran underwent operative procedures at the Seton 
Medical Center in July 1988, and the postoperative diagnosis 
was impingement syndrome, left shoulder, with arthritis of 
the AC joint, left.

VA outpatient treatment records show that in April 1989, the 
veteran had AC joint tenderness and there was a minimal 
impingement sign.  The impressions were status post 
acriomoplasty and distal AC joint resection; and a notation 
of what appears to be possible ulnar tardy palsy.  He was to 
follow-up with a surgeon.  In June 1989 the veteran 
complained of pain in the left shoulder with numbness down 
the arm and in the last three fingers.  He claimed that the 
pain was getting worse.  

In September 1989, the veteran and his wife testified at a 
hearing at the RO.  He testified that he had pain from the 
upper part of the AC separation all the way down to his left 
fingers, and that the pain was constant.  Swelling and 
numbness was also reported.  The veteran's wife testified 
that the arm got paralyzed at times. 

A multi-page VA discharge summary shows that the veteran was 
hospitalized in November 1989, at which time he underwent a 
repeat acromioplasty with distal clavicle resection of the 
left shoulder.  In the history and physical part of the 
discharge summary, the impressions were failed left 
acromioplasty and possible tardy ulnar palsy, left elbow

On a VA audiological examination in September 1992, the 
veteran reported working on diesel engines and jet aircraft 
during service.  He reported that his bilateral tinnitus had 
an onset three to four years prior.  He reported that his 
tinnitus was periodic, had a low pitch of medium intensity, 
and that the severity of his tinnitus was "insignificant".

On VA orthopedic examination in October 1992, the diagnosis 
was status post left acromioclavicular separation and left 
acromioplasty with distal left clavicle resection, with 
residual pain and loss of left shoulder function.

A June 1994 VA treatment record shows that the veteran 
reported he injured his left shoulder one day prior while 
lifting a heavy object.  He complained of a burning sensation 
of the left mild shoulder and down the left arm.  

In a July 1994 note, Dr. W.B.P., reported on his treatment of 
the veteran. Multiple surgeries of the left AC joint were 
reported.  The veteran had some improvement, but had again 
injured his shoulder shortly before the July treatment.  
After reviewing the findings on examination, the impression 
was "history of chronic left AC joint problems now with 
exacerbation".

An October 1994 operation report from Seton Medical Center, 
showed that the veteran underwent an operative arthroscopy 
with subacromial decompression and reexcision of the distal 
clavicle.

VA treatment records show that in July and October 1995, 
veteran was seen for continued left shoulder and left arm 
pain.  In October 1995, the diagnosis was left shoulder 
rotator cuff tendonitis, status post four surgeries.  In 
November 1995 nerve conduction studies (NCS) of the left 
upper limb showed normal neuronal parameters and a needle EMG 
was within normal limits.  The impression was normal 
electrodiagnostic test of the left upper limb.  

In a November 1995 letter, Dr. D.H. reported on his treatment 
of the veteran.  A review of the records available indicated 
that the veteran evidently had an injury while on active 
duty, but no surgery was done at that time.  He did fairly 
well until 1988, when he had another injury on his shoulder.  
The veteran sustained another injury in 1994.  It was noted 
that he reported that at night he awoke and his left hand was 
asleep, and he had numbness and tingling down to the little 
finger, but he "also describes basically the middle, ring 
and ulnar half of the hand".  On examination, when his left 
arm was up to 90 degrees, his hand went to sleep with 
numbness and tingling to the little finger.  After reviewing 
the findings on examination, Dr. D.H.'s impression was that 
the veteran had residuals after a Mumford procedure and 
partial acromionectomies and may indeed have a cervical disc 
that is occult in spite of seeing no reflex changes. 

In a November 1995 private treatment record, Dr. W.B.P. 
indicated that the veteran was still having difficulty with 
his shoulder, and was also having more neck pain and pain 
intermittently extending into the ulnar two digits.  Dr. 
W.B.P. explained to the veteran that he had a cervical 
problem, and possibly even a radicular component to his pain.  
A negative EMG was noted.

In a January 1996 narrative report, Dr. P.J.L., M.D., 
indicated that the chief complaint was "rule out ulnar nerve 
compression".  At that time, the veteran stated that he was 
lifting a spindle in June 1994 when his left shoulder popped, 
causing a great deal of pain.  He underwent surgery in 
October 1994, but returned in February 1995 when he had 
persistent pain in the left shoulder.  At that time, a 
magnetic resonance imaging (MRI) of the cervical spine was 
normal.  At the time of treatment, he complained of tingling 
in the fourth and fifth fingers, the left shoulder, and ulnar 
forearm.

In a March 1996 letter Dr. D.H. noted that the veteran re-
injured his left shoulder, which had been previously operated 
upon. Dr. D.H. opined that the veteran had "either regrown 
the bone and also an ulnar nerve compression at the elbow 
clinically, which can be related to the scalene spasm from 
the shoulder problem.  Dr. D.H. indicated that a means of 
proving this was to inject it, which had been done.  Dr. D.H. 
also cited an article regarding the relationship between 
scalene muscle spasms and peripheral nerve compression, and 
noted that the ulnar nerve can be compressed both from a 
dynamic thoracic outlet or from ulnar nerve compression at 
the elbow.  He concluded that a repeat open resection would 
be a means to help the veteran's problem, and noted that he 
had "differently injected it as a means of proving that".  

In an April 1996 note, Dr. B.L.S., indicated that a 
neurological examination showed some decreased sensation to 
pinprick in the ulnar nerve distribution of the left hand.  
Dr. B.L.S. opined that the veteran had a persistently painful 
left shoulder, status post acromioplasty, with symptoms of 
ulnar nerve irritation at the elbow.  Dr. B.L.S. agreed with 
Dr. D.H. with regard to the need for additional surgery, and 
recommended that the veteran undergo a distal clavicle 
resection and transposition of the ulnar nerve at the elbow 
or decompression of the ulnar nerve in the left arm.

On VA examination of the joints in April 1996, the veteran 
complained of pain in the shoulder.  The diagnoses were 
chronic acromioclavicular disease, following recurrent 
injury; some muscle spasm, particularly in the supraspinatus 
area and in the upper trapezius on the left side with 
tenderness to touch.

On a VA peripheral nerves examination in April 1996, the 
examining physician noted that one of the veteran's treating 
physicians thought that the veteran might have a first ulnar 
nerve irritation associated with his shoulder.  The VA 
examiner examined the veteran carefully for tactile 
discrimination for coordination, joint range of movement, and 
vibration, and could not detect any abnormality.  The VA 
examiner found that no neurological abnormality could be 
discovered in the upper extremity, particularly in the left 
arm.  An EMG was reportedly normal.  The VA examiner could 
detect no relationship between the veteran's shoulder 
injuries and the alleged ulnar neuropathy.  In the opinion of 
the VA examiner, the veteran's recent problems dated from an 
1994 injury when he injured his left shoulder.  The diagnoses 
included ulnar neuropathy and neuritis, not found on 
examination; and surgery of the AC joint with good results 
for many years until recent injury in 1994.

In May 1996, the veteran underwent a repeat Mumford procedure 
with resection, distal clavicle to level of the coracoid; 
partial acromionectomy, under the surface of the AC joint, 
and ulnar nerve transposition, left elbow, with linear 
closure.  The veteran was noted to have ulnar nerve 
compression at the elbow as well as probably a dynamic 
multiple crush secondary to the AC joint problem.  The post 
operative diagnosis was failed Mumford procedure with 
regrowth of bone and impingement syndrome, left shoulder; and 
ulnar nerve compression, left elbow.  In a follow-up note in 
June 1996, the veteran basically had almost full passive 
range of motion, and was to work on left shoulder 
strengthening.  He had decreased sensation in the ulnar nerve 
distribution.  

In April 1997, the veteran and his wife testified at a 
hearing at the RO.  The veteran's representative indicated 
that there was an ulnar nerve distribution resultant from the 
left shoulder disorder, not a separate left elbow injury.  
The veteran testified that he had pain and numbness all the 
way down the left arm, and that multiple surgeries had not 
alleviated the disorder.   He indicated that he could lift a 
little bit with the left arm, but then he got "butter 
fingers."  

In a July 1997 VA treatment note, it was stated that there 
had been minimal improvement in the shoulder after the 
surgical procedures, and there was no relief from pain from 
medication.  There was still some numbness in the ulnar 
distribution of the veteran's left arm.  According to the 
treating physician, there were no good options, and no 
further surgery was warranted at the time of treatment.

The veteran underwent a series of VA compensation 
examinations in October 1997.  He stated that he was right 
handed.  On VA examination of the joints, he gave a history 
of injuries in service, and reported having weakness and 
difficulty with motion in the left shoulder.  There was no 
specific atrophy, particularly in the upper extremities.  The 
diagnoses included injury to the left clavicle, postoperative 
resection, distal end of the clavicle; second surgical 
procedure of the left clavicle to clean off the bone, as 
stated by the veteran; arthroscopic evaluation of the left 
clavicle; and left ulnar nerve entrapment, with residual 
numbness, tingling and loss of sensation in the left arm and 
hand.  On examination, there was no specific paralysis of the 
muscles of the arm or hand, and there was no significant 
muscle wasting or atrophy seen. 

On VA neurological examination in October 1997, the veteran 
had motor strength of 5/5 in the arms, and pinprick was 
slightly impaired over the left little, ring, and middle 
fingers, but not necessarily in the distribution of the ulnar 
nerve.  The assessment included status post left ulnar nerve 
transposition with residual ulnar parenthesis without any 
weakness; status post left shoulder impingement syndrome 
requiring multiple surgeries, with residual severe impairment 
in range of motion of the left shoulder, as well as pain with 
limitation of function of the left arm; and chronic pain 
syndrome.

On an October 1997 private report regarding a peripheral 
nerve examination, Dr. G.G., the assessment was status post 
left ulnar nerve transposition with residual ulnar 
paresthesias without any weakness, and status post left 
shoulder impingement syndrome.  It was noted that his 
condition was likely to remain the same with severe 
limitation of use of the left arm, and that he had chronic 
pain syndrome.  

At the Board's request, in October 1999, a VA orthopedic 
specialist reviewed the veteran's claims folder and provided 
the following opinions.  With regard to the first question of 
"did the veteran have an ulnar nerve disability, based on 
objective findings prior to surgery in May 1996", the VA 
orthopedic specialist opined that there was no objective 
evidence that the veteran had ulnar nerve disability prior to 
surgery in May 1996, but noted that the veteran did complain 
of some numbness and tingling in the fourth and fifth fingers 
sometime in October 1994 and had a normal EMG and nerve 
conduction study in November 1995.  With regard to the second 
question of whether or not the service-connected disability, 
which is his AC separation of the left shoulder, resulted in 
his ulnar nerve compression at the elbow that has never been 
objectively demonstrated, the VA orthopedic specialist 
responded, "no".  With regard to the third question of 
whether or not there were any current manifestations of an 
ulnar nerve disability, the VA orthopedic specialist 
responded that "based upon the review of the charts and 
multiple evaluations, there is no objective clinical nor 
electrical evidence of ulnar nerve impairment".  The VA 
orthopedic specialist further concluded that "fourteen years 
after his [left shoulder] injury he developed symptoms that 
might be related to ulnar nerve compression at the elbow on 
the left side totally unrelated to his left shoulder injury 
and ultimately underwent a surgical procedure for those 
symptoms although he never demonstrated objective evidence of 
ulnar nerve compression."  The VA orthopedic specialist 
addressed the article cited by Dr. D.H. regarding the scalene 
reflex, and opined that this did not apply to the veteran's 
case because there was no objective evidence of tardy ulnar 
nerve palsy.  

In February 2000, the Board issued a decision which, in 
pertinent part, denied service connection for ulnar nerve 
compression, claimed as secondary to the service-connected 
left shoulder injury.  

VA treatment records show that in November 2000, the veteran 
was seen for re-evaluation of left shoulder pain.  He had 
been having cortisone injections for the pain.  He reported 
having more problems with his little finger and ring finger 
going numb, causing him to drop things.  The assessment was 
to rule out tardy ulnar nerve.  On a follow-up visit in 
February 2001, the NCV of the left upper extremity done in 
January 2001 was within normal limits, with no ulnar 
entrapment or neuropathy detectable.  It was noted that the 
veteran reported a history of numbness and tingling in the 
little and ring fingers going back to 1979, and that he 
currently  had constant numbness in the left hand little and 
ring fingers.  The assessment included possible C8 
radiculopathy of the left arm.

Received from the veteran in April 2004 was a claim for 
service connection for tinnitus.  He claimed he was a jet 
engine mechanic and suffered acoustic trauma during service.  
He also requested an increased rating for his service-
connected left shoulder disability.  

On VA orthopedic examination in June 2004, the veteran 
complained of chronic daily left shoulder pain, that was 
moderate to severe, with no swelling or redness.  He had 
weakness and complained of fatigability, lack of endurance, 
and decreased strength in the left shoulder and arm.  He had 
limitation of motion with weightbearing and reported he 
sometimes dropped objects due to cramps.  His overhead 
activity was limited.  He had no episodes of dislocation or 
subluxation.  He reported a "severe" impact on his 
occupation and daily activities.  It was noted that the left 
upper extremity had some decreased strength.  Forward flexion 
was from 0 to 180 degrees, with pain from 150 to 180 degrees; 
abduction was from 0 to 170 degrees with pain from 150 to 170 
degrees.  Internal and external rotation of the left shoulder 
was from 0 to 90 degrees with pain from 60 to 90 degrees.  
There was a well-healed surgical scar about 4 inches 
superiorly on the left shoulder, that had some paresthesia 
around it, reported to be like a burning sensation.  
Repetitive motion was more painful.  The examiner noted that 
there was additional limitation due to pain, fatigue, 
weakness, and lack of endurance with overhead activities and 
lifting weight.  The examiner noted no acute swelling, 
effusion, edema or erythema, but there was tenderness 
anteriorly on the left shoulder with guarding of movement.  
The diagnosis was remote left shoulder injury status post 
Mumford procedure with distal clavicular resection and 
revision with impingement and residuals. 

In a June 2004 VA treatment record, it was noted that an EMG 
and NCV of the left upper extremity were normal, with no 
ulnar neuropathy, no CTS, and no peripheral neuropathy 
detectable.  

On VA examination in July 2004, the veteran reported having a 
constant, significant bilateral high-pitched tinnitus since 
1980.  He reported working around aircraft in service from 
1972 to 1980 with hearing protection.  He also worked in 
automotive repair, around diesel engines, as a civilian with 
occasional use of hearing protection.  He also reported using 
chainsaws and powertools for recreation without hearing 
protection.  The VA audiologist noted that there no reports 
of tinnitus in service records, that the veteran reported an 
extensive history of civilian noise exposure, and that there 
were conflicting reports of tinnitus given by the veteran at 
different evaluations.  The VA audiologist then opined that 
the veteran's tinnitus was "less than likely" related to 
noise exposure in service.  

In February 2005, the veteran, his wife, and his daughter 
testified at a hearing at the RO.  He testified that he 
worked on jet engines during service and used earmuffs and 
earplugs during service, but had to take one out sometimes to 
be able to hear.  He testified that his tinnitus started in 
service, after working on a jet engine and being exposed to 
the noise, and that over the years since service his tinnitus 
became more frequent and constant.  He testified he had 
numbness and tingling in the left hand, and that his symptoms 
dated back to service when he injured his left shoulder.  He 
testified that he could not raise his left arm very far 
without pain, and that there was no way he could work with 
his arm straight out in front of him.  He claimed that his 
left arm got tired very quickly, and felt weak.  He testified 
that because of his left shoulder, arm, and hand he could not 
work as a mechanic anymore.  

In a memorandum prepared for the veteran, and addressed to a 
Social Security administrative law judge, it was noted that 
the veteran's loss of use of his left shoulder and arm 
prevented him from being employed as a mechanic and that his 
mental condition prevented him from being retrained in 
another type of work.

A narrative regarding "brachial plexus injury" was 
submitted by the veteran in support of his claim.  

On VA neurological examination in April 2005, the veteran 
complained of pain and burning in the shoulder down to the 
left arm, and numbness in the left hand fingers with 
diminished grip.  It was noted that he was very apprehensive 
to the slightest touch to the shoulder and arm, and he 
complained of decreased sensation in the ulnar nerve 
distribution of the left forearm, however, the EMG/NCV were 
unremarkable.  He had good muscle tone and no evidence of 
wasting.  Range of motion of the left shoulder showed that 
forward flexion was to 90 degrees out of 180; abduction was 
to 30 degrees out of 180; internal rotation was to 30 degrees 
out of 90; and external rotation was to 20 degrees out of 
180.  There was tenderness on top of the shoulder and pain on 
motion.  The impression was normal NCV of the left upper 
limb, and the diagnosis was no EMG evidence of ulnar 
neuropathy.

On a VA neurological examination report dated in October 
2005, it was noted that the veteran underwent an NCV/EMG 
study of the lower cervical paraspinal area and the left 
upper extremity, which did not reveal evidence of 
radiculopathy or peripheral neuropathy.  

In March 2007 the veteran and his wife testified at a hearing 
at the RO before the undersigned Veterans Law Judge.  He 
testified that his left shoulder had gotten worse, that it 
was hard to grab and lift heavy objects, and that he would 
lose his grip.  The veteran and his representative contended 
that they were submitting two medical records, dated in 1989 
and 1996, which they claim link the veteran's left ulnar 
neuropathy to service.  With regard to tinnitus, he testified 
he was exposed to jet engine noise in service while doing 
flight line maintenance, and that the ringing in his ears had 
an onset in 1982.  The veteran's wife testified he had 
tinnitus since he was separated from service.  The veteran 
and his wife also testified that several VA medical records 
dated in 1989 were falsified during the course of the appeal.  

III. Analysis

1. Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The veteran contends that he was exposed to excessive noise 
in service as a jet engine mechanic.  He indicated he wore 
hearing protection, but sometimes had to take it out of one 
ear to hear.  He claims that he has had tinnitus since 
service, and that tinnitus resulted from excessive noise 
exposure in service.  The record reflects that by October 
1992 rating decision, the RO granted service connection for 
bilateral hearing loss based on a finding that bilateral 
hearing loss was shown on the veteran's service separation 
examination.  

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited tinnitus during 
service is not fatal to his claim.  The laws and regulations 
do not strictly require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 5 
Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).  Therefore, the critical question is 
whether the veteran has tinnitus that is causally related to 
service.

With regard to tinnitus, the Board notes that based upon the 
veteran's contentions and the findings made on VA 
examinations in September 1992 and July 2004, it appears that 
he has tinnitus. However, although it appears that the 
veteran was exposed to excessive noise in service, as a 
result of his work as a jet engine mechanic, the record 
reflects he used some hearing protection in service.  
Additionally, the veteran also had post-service noise 
exposure, including automotive repair around diesel engines 
and using chainsaws and powertools, all without any hearing 
protection.  At the September 1992 VA examination, the 
veteran reported his tinnitus had an onset three or four 
years prior (either 1988 or 1989), but more recently, he 
indicated his tinnitus was present since service.  

What is necessary in order to grant service connection for 
tinnitus is competent medical evidence linking the current 
hearing loss and tinnitus to service, as opposed to the 
intercurrent, post-service occupational exposure to noise.  
The only competent medical evidence of record addressing such 
a link is the July 2004 VA examiner's opinion, which is to 
the effect that the veteran's tinnitus is not due to service.  
There is no competent medical evidence to the contrary.  
Thus, service connection for tinnitus is not warranted, 
because there is no medical evidence in the claims file 
specifically relating the veteran's tinnitus to noise 
exposure in service, or showing chronicity or continuity from 
service to the present, as opposed to his documented post-
service noise exposure.

Moreover, service connection for tinnitus on a presumptive 
basis is not available in this case, because, as noted, there 
is no indication in the evidence of record that he manifested 
an organic disease of the nervous system, shown to include 
tinnitus, to a compensable degree within his first post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309(a).

The Board acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to excessive noise 
in service from jet engines, and that he believes this 
exposure caused his tinnitus.  It is true that the veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, relating 
symptomatic complaints, such as ringing in the ears, from 
many years ago to in-service noise exposure, especially with 
negative service medical records and post-service noise 
exposure, requires opinion evidence from experts with medical 
training, and is not subject to lay diagnosis.

In summary, and the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

2. New and Material Evidence to Reopen the Claim for 
Secondary Service Connection for Ulnar Nerve Compression, 
Ulnar Neuropathy

By decision dated in February 2000, the Board denied service 
connection for left ulnar nerve compression as secondary to 
the service-connected left shoulder disability.  The Board 
found the claim to be well-grounded (a threshold 
determination for service connection claims that is no longer 
utilized), and indicated that "there is, arguably, a current 
left ulnar nerve disability".  The Board then denied 
secondary service connection, essentially based upon a 
finding that the preponderance of the medical evidence of 
record did not support an etiological relationship between 
the service-connected left shoulder disability and a left 
ulnar nerve disorder.  The veteran was properly notified of 
that decision, and did not appeal.  Thus, the Board's 
February 2000 decision is final as to the evidence of record 
at the time.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100).

Received from the veteran in April 2004 was a statement in 
support of claim (VA Form 21-4138), in which he filed a claim 
for "joint pain".  At a hearing in February 2005, it was 
clarified that the veteran intended to file a claim for 
service connection for left ulnar nerve compression/ulnar 
neuropathy as secondary to the service-connected left 
shoulder disability.  Thus, in the April 2005 rating 
decision, the RO considered the veteran's testimony in 
February 2005 as an application to reopen the claim for 
service connection for ulnar nerve compression as secondary 
to the service-connected left shoulder disability.  The 
veteran then perfected an appeal as to that issue.  Although 
the RO subsequently reported the issue as a service 
connection claim, the Board notes (as explained above) that 
the issue on appeal remains as whether new and material 
evidence had been submitted to reopen the claim for secondary 
service connection.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the Board in February 2000, the 
evidence on file consisted of service medical and personnel 
records, VA treatment records, VA examinations, private 
treatment records, and statements and testimony provided by 
the veteran and his wife.  These records showed that the 
veteran suffered a left shoulder separation in service.  He 
subsequently reinjured his shoulder twice, and underwent 
multiple surgical procedures on the left shoulder.  Although 
from 1981 to the present he intermittently complained of 
numbness and/or tingling in the left arm, hand, and fingers, 
and there was a notation of "possible" ulnar tardy palsy in 
April and November 1989, there is no competent medical 
evidence of record showing that he has any left ulnar 
disability.  Several NCVs and EMGs were negative for any 
ulnar disability.  

In February 2000, the Board denied service connection for a 
left ulnar disorder, claimed as secondary to the service-
connected left shoulder disorder, essentially based on a 
finding that the preponderance of the medical evidence of 
record did not support an etiological relationship between 
the service-connected left shoulder disability and any left 
ulnar nerve disorder.  Thus, the Board's denial in February 
2000 was based on two findings- that there was (1) no current 
left ulnar nerve disorder that (2) may be related to the 
service-connected left shoulder disability.  The Board noted 
that both the April 1996 VA examiner and the VHA opinion 
observed that there was no objective evidence of left ulnar 
neuropathy, notwithstanding the April 1994 surgical procedure 
recommended by both Dr. D.H. and Dr. B.L.S.  The Board also 
noted that this conclusion was consistent with the entire 
medical evidence of record, which contained no firm diagnosis 
of left ulnar nerve compression, and that Dr. D.H., in March 
1996, had merely suggested ulnar nerve entrapment.  
Additionally, the Board noted that the VHA opinion and the VA 
examiner specifically concluded that the claimed ulnar 
neuropathy was not the result of the service connected 
shoulder disorder, whereas Dr. D.H.'s was speculative in 
nature.  

Evidence submitted subsequent to the February 2000 Board 
decision includes additional statements and testimony from 
the veteran and his wife, VA treatment records, private 
treatment records, and VA examinations.  With regard to the 
evidence received subsequent to the February 2000 Board 
decision, the Board finds that although most of the evidence 
is new, it is not material, because it does not pertain to 
whether the veteran currently has a left ulnar nerve disorder 
that may be related to the service-connected left shoulder 
disability.  

First, the Board notes that there has been no new evidence 
submitted to show that the veteran has a current left ulnar 
nerve disorder.  While he has complained of neurological 
symptoms, including numbness and tingling, since at least 
1981, several recent EMGs and NCVs have show no current ulnar 
disability.  Additionally, there has been no competent 
medical evidence of record linking any left ulnar disorder to 
the service-connected left shoulder disability.  While the 
veteran has submitted copies of medical records (a March 1996 
private medical opinion, a May 1996 private operation report, 
and an excerpt from the November 1989 VA discharge summary) 
which he contends show a link between a left ulnar disorder 
and his service-connected left shoulder disability, the Board 
notes that this is not "new" evidence.  Rather, these are 
duplicate records which the Board previously considered in 
rendering the February 2000 decision.  The Board recognizes 
the statements made by the veteran and his wife as to his 
ongoing problems with numbness and tingling in the left arm 
and hand.  It is true that the veteran's (and his wife's) lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 492 F.3d 
at 1372; Buchanan, 451 F.3d at 1331.  However, relating 
ongoing, arguably intermittent, symptomatic complaints to a 
current disability, especially with gaps in the medical 
record, requires opinion evidence from experts with medical 
training, and is not subject to lay diagnosis.

Thus, the Board concludes that none of the newly submitted 
evidence (submitted since the February 2000 Board decision) 
shows the existence of current left ulnar nerve disorder that 
is casually related to the service-connected left shoulder 
disability.  Thus, these additional records do not relate to 
an unestablished fact necessary to substantiate the claim, 
nor do they raise a reasonable possibility of substantiating 
the claim.  The Board therefore concludes that new and 
material evidence has not been presented to reopen the 
veteran's claim for service connection ulnar nerve 
compression, ulnar neuropathy, as secondary to the service-
connected left shoulder disability, and that claim must be 
denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. Increased Rating for Left Shoulder Disability

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The veteran is right handed; his left arm is his minor arm.  
The veteran's service-connected left shoulder disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Normal shoulder flexion and abduction is from 0 to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from 0 to 90 degrees. 38 C.F.R. § 
4.71, Plate I.

Applicable rating criteria for evaluation of shoulder 
impairments include Diagnostic Codes 5200, 5201, 5202, and 
5203.  Diagnostic Code 5200 pertains to ankylosis, which has 
not been alleged or shown in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Under Diagnostic Code 5201, a 30 
percent rating is warranted for limitation of motion of the 
minor to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for malunion 
of the humerus of the minor upper extremity with moderate or 
marked deformity.  A 20 percent evaluation is also warranted 
where there are infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level.  A 20 
percent evaluation is warranted for recurrent dislocation of 
the minor arm at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus of the 
minor extremity.  A 50 percent rating is warranted for 
nonunion of the humerus (false flail joint).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides for a maximum 20 percent rating 
where there is dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

After careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 20 
percent for residuals, dislocation, left shoulder, with 
arthritic changes, has not been established.  As noted above, 
the veteran is rated as 20 percent disabled under 38 C.F.R. § 
4.71a, Diagnostic Code 5202.  However, the objective evidence 
of record does not indicate that the veteran has fibrous 
union of the humeral head, motion of the arm limited to 25 
degrees from his side, or ankylosis, as would be required to 
warrant an evaluation in excess of 20 percent.  What the 
evidence demonstrates is that the veteran has experienced 
ongoing left shoulder pain; increasing limitation of motion 
of the left arm/shoulder; tenderness in the left shoulder; 
and complaints of weakness, fatigability, lack of strength, 
and decreased strength.  A VA examiner noted additional 
limitations due to pain, fatigue, weakness, and lack of 
endurance.  However, the veteran has had no episodes of 
dislocation or instability of the left shoulder; there was no 
evidence of wasting; and he had good muscle tone.  Thus, the 
Board concludes that these objective findings, coupled with 
the veteran's subjective complaints, are consistent with the 
20 percent evaluation currently assigned.

The Board has considered the veteran's functional loss due to 
pain on motion, including his fatigue, weakness, and lack of 
endurance, under the provisions of 38 C.F.R. §§ 4.40, 4.45 
for all rating codes potentially applicable to the veteran's 
disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
However, the Board finds that the effects of pain, fatigue, 
weakness, and lack of endurance, reasonably shown to be due 
to the veteran's service- connected left shoulder disability 
are contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
left shoulder, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned; any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, the criteria needed to warrant 
the next higher disability evaluation.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

The Board does not find evidence that the veteran's left 
shoulder disability should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record for the course of the 
appeal supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In the instant case, while the veteran has undergone multiple 
surgical procedures related to his left shoulder, it appears 
that the actual number of surgical procedures is four, and 
that these took place over the span of 8 years - from 1988 to 
1996.  While the Board does not minimize the seriousness of 
those numbers, the Board does not find that this amounts to 
frequent hospitalization.  Additionally, it appears that the 
veteran has not undergone any additional surgical procedures 
or hospitalizations for his left shoulder since 1996.  With 
regard to whether the veteran's service-connected left 
shoulder disability has caused marked interference with his 
employability, the Board notes that effective February 2005, 
the veteran was granted a total disability rating based on 
individual unemployability due to his service-connected 
disabilities -- which include (1) major depression related to 
his left shoulder disability and (2) left shoulder 
disability.  Thus, while there is marked interference with 
employability, this has already been accounted for in the 
assignment of a total disability rating.  Therefore, the 
Board finds that referral for  consideration of an 
extraschedular evaluation is not warranted at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for the service-connected left shoulder 
disability, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for ulnar nerve 
compression/ulnar neuropathy; thus, the claim to reopen is 
denied.

A rating in excess of 20 percent for residuals, dislocation, 
left shoulder, with arthritic changes, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


